internal_revenue_service number info release date index number --------------------------- --------------------- -------------------------- ------------------------------------ department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - genin-151256-04 date jan dear --------------- this responds to a letter dated date submitted by your representative in which it was requested that we recognize your election to be an s_corporation effective for the tax_year a corporation which meets the definition of a small_business_corporation under sec_1362 of the internal_revenue_code may elect to be treated as an s_corporation in order for an s_corporation_election to be effective for the taxable_year in which it is made it must be made within the first two and one-half months of the corporation’s taxable_year sec_1362 if an s election is made after that time then the corporation will not be treated as an s_corporation until the taxable_year following the one in which the s election was filed sec_1362 an election made after the first two and one-half months of the taxable_year in which it is intended to be effective may be treated as effective if the secretary determines that there was reasonable_cause for the corporation’s failure to make a timely election sec_1362 you are eligible for the relief granted within revproc_2003_43 however the letter sent to our office does not conform to the requirements specified within that rev_proc you should ensure to take the steps to satisfy rev_proc form_2553 should be filed with the cincinnati service_center by december the statement filed pursuant to rev_proc should appear at the top of the filed form_2553 a statement establishing reasonable_cause for the failure to timely file form_2553 should be attached to the filed form_2553 the filed form_2553 must be signed by an officer eg the president and by all persons who were shareholders at any time during the period that began on the first day of the taxable_year for which the election is to be effective statements from all shareholders during the period between the date the s_corporation_election was to have become effective and the date the completed election was filed providing that they have reported their income on all affected returns consistent with the s_corporation_election for the year the year the election should have been made and for all subsequent years must be attached to the flied form_2553 attached to the filed form_2553 must be a dated declaration signed b y an officer of the corporation authorized to sign which states under penalties of perjury i declare that to the best of my knowledge and belief the facts presented in support of this election are true correct and complete please contact ---------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures revproc_2003_43
